Exhibit 10.1

March 31, 2019

Dale Fuller

By E-mail

Dear Dale:

On behalf of comScore, Inc. (the “Company”), I am pleased to provide you with
this letter memorializing the terms of your employment as Interim Chief
Executive Officer of the Company, effective as of March 31, 2019.

During the period in which you serve as the Interim Chief Executive Officer of
the Company (the “Term”), as compensation for all services provided by you, you
will receive the following:

 

  •  

Salary at the rate of $25,000 per complete week, less applicable taxes and other
withholdings, payable in accordance with the Company’s payroll practices in
effect from time to time;

 

  •  

An additional, monthly cash payment of $2,000, less applicable taxes and other
withholdings;

 

  •  

So long as the Term does not end due to (a) the termination of your employment
for cause or (b) your resignation prior to the time the Board of Directors of
the Company determines, in its sole discretion, that an Interim Chief Executive
Officer is no longer needed, a one-time grant at the end of the Term under (and
pursuant to the terms of) the comScore, Inc. 2018 Equity and Incentive
Compensation Plan (the “Plan”) of a number of shares of common stock of the
Company equal to (i) $25,000, multiplied by the number of complete weeks in the
Term, divided by (ii) the volume-weighted average price for the 10 consecutive
trading days immediately preceding the date of grant, subject to (A) deferred
settlement in accordance with the terms of the applicable award agreement and
(B) the terms and conditions determined by the Board of Directors of the Company
(or a committee thereof); and

 

  •  

Eligibility to participate in those benefit plans and programs that the Company
makes available to its similarly situated employees from time to time, subject
to the terms and conditions of the applicable plans and programs as in effect
from time to time.

During the Term, you will not be eligible to receive any additional compensation
for your service as a member of the Board of Directors of the Company; provided,
however, that the outstanding restricted stock units granted to you on July 2,
2018 shall remain outstanding and eligible to vest pursuant to the terms and
conditions set forth in the Restricted Stock Units Award Notice evidencing such
award.

 

LOGO [g728278i1.jpg]

 

PAGE 1



--------------------------------------------------------------------------------

Your employment is not for a specific term and is terminable at-will. This means
that you are not entitled to remain an employee or officer of the Company or any
of its subsidiaries for any particular period of time, and either you or the
Company may terminate the employment relationship at any time, with or without
notice, and for any reason not prohibited by applicable law. Upon a termination
of your employment, you will not be eligible for any severance pay or other
severance benefits, regardless of the reason for such termination of your
employment. During the Term, you will be expected to comply with all of the
Company’s policies and procedures in effect from time to time.

Amounts paid or payable hereunder shall be subject to the provisions of any
applicable clawback policies or procedures adopted by the Company from time to
time, which clawback policies or procedures may provide for forfeiture and/or
recoupment of amounts paid or payable hereunder. Notwithstanding anything herein
to the contrary, the Company reserves the right, without your consent, to adopt
or amend any such clawback policies and procedures, including such policies and
procedures applicable to amounts paid or payable hereunder, with retroactive
effect.

In signing below, you expressly represent that you are under no restriction with
any current or former employer or other third party, including restrictions with
respect to non-competition, non-solicitation, confidentiality, or any other
restrictive covenant, that would prevent you from accepting employment with the
Company or from performing any services on the Company’s behalf. In addition,
you promise that you will not provide the Company with any confidential,
proprietary or legally protected information belonging to any current or former
employer or other third party and in no circumstances will you use or disclose
such information in the course of your employment with the Company. If you have
any questions about the ownership of particular documents or other information,
you should discuss such questions with your current or former employer(s) before
removing or copying the documents or information.

Your employment is subject to your entry into, and agreement to abide by the
terms of, the enclosed At-Will Employment, Confidential Information and
Arbitration Agreement.

We look forward to your contributions to the Company as Interim Chief Executive
Officer and appreciate your willingness to assume this role. To acknowledge the
terms of your employment memorialized in this letter, please sign below.

 

LOGO [g728278i1.jpg]

 

PAGE 2



--------------------------------------------------------------------------------

Sincerely, COMSCORE, INC. By:  

/s/ Brent D. Rosenthal

  Brent D. Rosenthal   Chairman of the Board of Directors

 

ACKNOWLEDGED AND AGREED:

/s/ Dale Fuller

Dale Fuller Date: March 31, 2019

 

LOGO [g728278i1.jpg]

 

PAGE 3